— Appeals by defendant from two judgments of the County Court, Nassau County, the first rendered September 10, 1979 (Ind. No. 48016), convicting him of burglary in the second degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence, and the second rendered December 12, 1979 (Ind. No. 48281) convicting him of two counts of burglary in the third degree, upon jury verdict, and imposing sentence. Judgment rendered December 12, 1979 affirmed. No opinion. Judgment rendered September 10, 1979 affirmed. (See People v Kazmarick, 52 NY2d 322.) Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.